                   Case 2:21-cv-01139-BJR Document 13 Filed 09/16/21 Page 1 of 4




 1                                                    THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3
                                    UNITED STATES DISTRICT COURT
 4                                 WESTERN DISTRICT OF WASHINGTON

 5

 6   FRANKLIN HUGHES, individually and on behalf
     of all others similarly situated,
 7                                                             No. 2:21-cv-1139-BJR
                      Plaintiff,
 8                                                             STIPULATION AND ORDER TO
              v.
                                                               EXTEND TIME TO ANSWER
 9   T-MOBILE USA, INC.,                                       COMPLAINT
10                    Defendant.

11

12            Under Western District of Washington Local Rules 7(d)(1) and 10(g), Plaintiff Franklin

13   Hughes, individually and on behalf of all others similarly situated (“Plaintiff”) and Defendant T-

14   Mobile USA, Inc. (“Defendant”), together (“the Parties”), by and through their respective counsel

15   of record, hereby stipulate that Defendant’s deadline to answer or otherwise respond to the

16   Complaint in the above-captioned action is extended for a total of 30 days to October 20, 2021.

17            Good cause exists for this extension, as there is a pending motion before the Judicial Panel

18   on Multidistrict Litigation (“JPML”) regarding transfer and coordination or consolidation of

19   related cases for pretrial proceedings under 28 U.S.C. § 1407, filed on August 23, 2021. See In re

20   T-Mobile, Inc., Customer Data Security Breach Litigation., MDL Docket No. 3019 (ECF No. 1).

21   The plaintiffs in a related case filed the transfer motion, and this case has been noticed to the JPML

22   based on its similar nature. Id. (ECF Nos. 1, 8). The Parties agree to this extension in order to

23   conserve judicial resources and the resources of the Parties in addressing multiple related class

24
      STIPULATION AND ORDER TO                                         Perkins Coie LLP
      EXTEND TIME TO ANSWER                                       1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
      COMPLAINT                                                       Phone: 206.359.8000
      (No. 2:21-cv-1139-BJR) - 1                                       Fax: 206.359.9000
     153817013.1
                   Case 2:21-cv-01139-BJR Document 13 Filed 09/16/21 Page 2 of 4




 1   actions.

 2   Dated: September 14, 2021

 3   By: /s/ Steve Y. Koh
     Steve Y. Koh, WSBA No. 23284
 4   Kathleen M. O’Sullivan, WSBA No. 27850
     Lauren J. Tsuji, WSBA No. 55839
 5   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 6   Seattle, WA 98101-3099
     Telephone: 206.359.8000
 7   Facsimile: 206.359.9000
     E-mail: SKoh@perkinscoie.com
 8            KOSullivan@perkinscoie.com
              LTsuji@perkinscoie.com
 9
     Kristine McAlister Brown (pro hac vice forthcoming)
10   ALSTON & BIRD LLP
     1201 West Peachtree Street
11   Atlanta, GA 30309
     Telephone: (404) 881-7000
12   Facsimile: (404) 881-7777
     E-Mail: kristy.brown@alston.com
13
     Attorneys for Defendant T-Mobile USA, Inc.
14

15   By: /s/ Beth E. Terrell
     Beth E. Terrell, WSBA No. 26759
16   TERRELL MARSHALL LAW GROUP PLLC
     936 N. 34th Street, Suite 300
17   Seattle, Washington 98103
     Telephone: (206) 816-6603
18   Facsimile: (206) 319-5450
     E-Mail: bterrell@terrellmarshall.com
19
     Bryan L. Bleichner
20   CHESNUT CAMBRONNE PA
     100 Washington Avenue South, Suite 1700
21   Minneapolis, MN 55401
     Telephone: (612) 339-7300
22   E-Mail: bbleichner@chestnutcambronne.com

23   Justin C. Walker
     MARKOVITS, STOCK & DEMARCO, LLC
24   3825 Edwards Road, Suite 650
      STIPULATION AND ORDER TO                                  Perkins Coie LLP
      EXTEND TIME TO ANSWER                                1201 Third Avenue, Suite 4900
                                                              Seattle, WA 98101-3099
      COMPLAINT                                                Phone: 206.359.8000
      (No. 2:21-cv-1139-BJR) - 2                                Fax: 206.359.9000
     153817013.1
                   Case 2:21-cv-01139-BJR Document 13 Filed 09/16/21 Page 3 of 4




 1   Cincinnati, OH 45209
     Telephone: (513) 651-3700
 2   Facsimile: (513) 665-0219
     E-Mail: jwalker@msdlegal.com
 3
     Attorneys for Plaintiff, Individually and on Behalf of all Others Similarly Situated
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
      STIPULATION AND ORDER TO                                        Perkins Coie LLP
      EXTEND TIME TO ANSWER                                      1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
      COMPLAINT                                                      Phone: 206.359.8000
      (No. 2:21-cv-1139-BJR) - 3                                      Fax: 206.359.9000
     153817013.1
                   Case 2:21-cv-01139-BJR Document 13 Filed 09/16/21 Page 4 of 4




 1
                                               ORDER
 2   IT IS SO ORDERED.
 3   Dated this 16th day of September, 2021.

 4

 5                                                          s/Barbara J. Rothstein
                                                            Barbara J. Rothstein
 6                                                          U.S. District Court Judge

 7
     Presented by:
 8
     s/_Steve Y. Koh_________________________
 9   Steve Y. Koh, WSBA No. 23284
     Kathleen M. O’Sullivan, WSBA No. 27850
10   Lauren J. Tsuji, WSBA No. 55839
     PERKINS COIE LLP
11   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
12   Telephone: 206.359.8000
     Facsimile: 206.359.9000
13   E-mail: SKoh@perkinscoie.com
              KOSullivan@perkinscoie.com
14            LTsuji@perkinscoie.com

15   Kristine McAlister Brown (pro hac vice forthcoming)
     ALSTON & BIRD LLP
16   1201 West Peachtree Street
     Atlanta, GA 30309
17   Telephone: (404) 881-7000
     Facsimile: (404) 881-7777
18   E-Mail: kristy.brown@alston.com

19   Attorneys for Defendant T-Mobile USA, Inc.

20

21

22

23

24
      STIPULATION AND ORDER TO                                  Perkins Coie LLP
      EXTEND TIME TO ANSWER                                1201 Third Avenue, Suite 4900
                                                              Seattle, WA 98101-3099
      COMPLAINT                                                Phone: 206.359.8000
      (No. 2:21-cv-1139-BJR) - 4                                Fax: 206.359.9000
     153817013.1
